Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the first terminal being electrically connected to the first electrode; a plurality of second terminals provided on the semiconductor package, the second terminals being 25electrically connected to the first electrode, and the second terminals being lined up in a first direction; a third terminal provided on the semiconductor package, the third terminal being electrically connected to the fourth electrode; 30a plurality of fourth terminals provided on the semiconductor package, the fourth terminals being electrically connected to the first control electrode; and a plurality of fifth terminals provided on the semiconductor package, the fifth terminals being 37 / 43G10029872-US-A(FDS0104-US-A) electrically connected to the second control electrode, and the fifth terminals being lined up in the first direction” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is “at least one first terminal being electrically connected to the first electrode; a second terminal provided on the semiconductor package, the second terminal being electrically connected to the second electrode or the third electrode, and the 20second terminal being lined up in a first direction; at least one third terminal provided in the semiconductor package, the at least one the third terminal being electrically connected to the fourth electrode; a fourth terminal provided on the semiconductor 25package, the fourth terminal being electrically connected to the first control electrode, and the fourth terminal being lined up in the first direction; and a fifth terminal provided on the semiconductor package, the fifth terminal being electrically connected to 30the second control electrode, and the fifth terminal being lined up in the first direction” as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811